DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending; 
Claims 1-20 are original; claims 17-20 are withdrawn;
Claims 1-16 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case. an information disclosure statement (IDS) has been filed on *** and reviewed by the Examiner.
Election/Restrictions
Applicant’s election of Group I (claims 1-16) in the reply filed on 10/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is deemed proper and is therefore made FINAL.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1 “have a have a beveled” should be amended to –have a beveled–.  
Appropriate correction is required.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because it is unclear how many bracket locks and openings are being claimed. In other words it is unclear whether two or more bracket locks and two or more openings include the bracket lock and the opening recited in claim 1 or in addition to the bracket lock and the opening recited in claim 8.
Dependent claims 9 is rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chang (U.S. Pat. Pub. No. 20100171017 A1).
	Regarding claim 1, Chang teaches an assembly comprising:
 	a bracket (Chang; 310) comprising:
 	 	two or more bracket retainers (Chang; 330), and
 	 	a bracket lock (Chang; 311) extending into an opening (Chang; opening of 310 for receiving 350) formed in the bracket; and
 	an accessory (Chang; 350) comprising:
 	two or more accessory retainers (Chang; 370), and
 	an accessory lock (Chang; 390);
wherein the two or more accessory retainers define receiving features, which are configured to accept the two or more bracket retainers when the accessory is in an engaged position with the bracket; and
wherein the accessory has a sliding engagement with the bracket, from the engaged position to a locked position, in which the bracket lock engages with the accessory lock (Chang; see Figs. 3-4B for configuration).
 	Regarding claim 2, Chang teaches the two or more bracket retainers have a have a beveled portion (Chang; edge portion of 330) and extend from a side (Chang; front side) of the bracket; and wherein the beveled edge engages the two or more accessory retainers when the accessory is moved from the engaged position to the locked position.
 	Regarding claim 3, Chang teaches the bracket lock comprises a projection (Chang; C1 see annotated figure below) that is engageable with the accessory lock in the locked position.

    PNG
    media_image1.png
    431
    467
    media_image1.png
    Greyscale

Regarding claim 10, Chang teaches the bracket comprises one or more mounting holes (Chang; 320), which receive fasteners (Chang; 20) for attaching the bracket to the structure [intended use].
Regarding claim 11, Chang teaches the accessory (Chang; 350) is free of direct attachment to the structure [intended use].
Regarding claim 12, Chang teaches the bracket comprises one or more alignment features (Chang; 321, 322) for aligning the bracket on the structure.
Regarding claim 15, Chang teaches the apparatus is positioned in the locked position by sliding the accessory lock in a direction of the bracket lock (Chang; see Figs. 3-4B for configuration).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. Pat. Pub. No. 20100171017 A1).
Regarding claim 8, Chang teaches the bracket. However, Chang does not disclose the bracket includes two or more bracket locks and two or more openings. The Examiner notes that providing duplicated parts is considered within the level of an ordinary skill in the art e.g. see MPEP 2144.04. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Chang having the two or more bracket locks and two or more openings e.g. by providing two flange locks in side by side configuration instead of one. The motivation would have been to provide appropriate grip during the retention. 
Allowable Subject Matter
Claims 4-7, 9, 13, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631